Proceeding pursuant to CPLR article 78 to review a determination of the respondent Department of Housing Preservation and Development dated April 29, 2009, which, after a hearing, granted the application of the respondent Kent Village Housing Co., Inc., for a certificate authorizing it to commence a proceeding to evict the petitioner from her apartment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed, on the merits, without costs or disbursements.
Review of an administrative determination made after a hearing is limited to whether the determination is supported by substantial evidence (see Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227, 239 [1997]; Matter of Hughes v New York State Unified Ct. Sys., Off. of Ct. Admin., 78 AD3d 700 [2010]). Here, there was substantial evidence at the hearing to support the conclusion of the respondent Department of Housing Preservation and Development that the petitioner sold illegal drugs from her apartment in violation of the terms of her tenancy (see 42 USC § 1437d [1] [6]; § 1437f [d] [1] [B] [iii]; see also 24 CFR 5.858, 247.3 [a] [3]; 966.4 [f] [12] [i] [B]). We therefore confirm the determination (see Matter of Brown v New York City Hous. Auth., 27 AD3d 733 [2006]).
The petitioner’s remaining contentions are either not properly before this Court or without merit. Skelos, J.P., Leventhal, Sgroi and Miller, JJ., concur.